Title: Mortgage by John Laurance, John B. Church, and Alexander Hamilton to Robert Gilchrist, 21 August 1802
From: Laurance, John,Church, John B.,Hamilton, Alexander,Gilchrist, Robert
To: 


New York, August 21, 1802. Laurance, Church, and Hamilton give a mortgage to Gilchrist on an undivided one-half of Townships 9, 10, a portion of 17, and certain lots in Townships 21 and 15, all located in Scriba’s Patent, as security for the payment of $21,765. By the terms of the mortgage each is to pay Gilchrist $7,255 in five equal annual payments with interest from May 18, 1802.
